 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                             Case No.: 2:19-cr-00064-APG-NJK
 7                           Plaintiff,                                 ORDER
 8   v.                                                              (Docket No. 58)
 9   KING ISAAC UMOREN,
10                          Defendant.
11         Pending before the Court is Defendant’s motion to unseal his ex parte request to withdraw
12 as counsel and for appointment of conflict-free counsel. Docket No. 58.
13         On January 17, 2020, former counsel for Defendant, Margaret Lambrose, filed a motion ex
14 parte and under seal. Docket No. 54. The Court reviewed the motion and could discern no
15 legitimate reason for such designations. Docket No. 55. The Court further noted that Ms.
16 Lambrose filed the motion under seal without complying with the Court’s clear rules for such
17 filings. Id. As a result, the Court ordered Ms. Lambrose to file either a motion to seal that fully
18 complies with the Court’s local rules and applicable caselaw or a motion to unseal the motion at
19 Docket No. 54. Id.
20         Ms. Lambrose failed to comply with the Court’s clear order. See Docket. As a result, the
21 Court again ordered Ms. Lambrose to comply with the Court’s order at Docket No. 55 and warned
22 that sanctions could be imposed if she again failed to comply with the Court’s order. Docket No.
23 57.
24         Ms. Lambrose has now indicated that no basis exists for the sealing of the motion to
25 withdraw as counsel. See Docket No. 58 at 2. Accordingly, Ms. Lambrose asks the Court to unseal
26 the motion at Docket No. 54. Id.
27         Defendant’s motion to unseal is GRANTED. Docket No. 58. The Court INSTRUCTS
28 the Clerk’s Office to unseal the motion to withdraw at Docket No. 54 and remove the ex parte

                                                    1
 1 designation, and to serve this order on Ms. Lambrose at Maggie_Lambrose@fd.org. Further, the
 2 Court ADMONISHES Ms. Lambrose that she must strictly comply with all Local Rules,
 3 applicable caselaw, and Court orders. Any failure to do so in the future may result in sanctions.
 4         IT IS SO ORDERED.
 5         DATED: January 22, 2020.
 6
 7
 8                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
